Citation Nr: 0614241	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-28 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision that denied an increased 
disability rating in excess of 30 percent for schizophrenia, 
undifferentiated type.  

The Board notes that the veteran filed a claim seeking 
service connection for diabetes mellitus in July 2003.  The 
RO has not previously considered this claim, and it is 
referred to the RO for appropriate development and 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased disability rating in 
excess of 30 percent for his service-connected schizophrenia, 
undifferentiated type.  After reviewing the veteran's claims 
folder, the Board concludes that additional development is 
necessary.

The most recent VA psychiatric examination was conducted in 
January 2002.  Recently, the veteran submitted a statement 
from his employer noting a series of behavioral problems at 
his place of employment.  Given the lack of any recent VA 
examination, or any recent medical treatment records, the 
Board believes that the RO should schedule the veteran for an 
additional medical examination to ascertain the current 
severity of his schizophrenia, undifferentiated type, and 
that the RO should also attempt to obtain updated treatment 
records of the veteran.  



Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
psychiatric problems since May 2003.   
The RO should then obtain copies of the 
related medical records that are not 
already in the claims folder.  Regardless 
of the veteran's response, the RO should 
obtain the veteran's treatment records 
from the VA medical Center in San Juan, 
Puerto Rico, since May 2003.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his schizophrenia, 
undifferentiated type.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected schizophrenia, undifferentiated 
type, and address the presence or absence 
of the specific criteria set forth in 
VA's rating schedule for psychiatric 
disability.  The examiner should provide 
a full multi-axial evaluation to include 
the assignment of a numerical score on 
the Global Assessment of Functioning 
(GAF) scale.  The significance of the 
assigned numerical score should be 
explained, in light of all previously 
assigned scores.

3.  Following the above, the RO should 
review the veteran's claim for increase.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


